Fourth Court of Appeals
                                         San Antonio, Texas
                                               October 20, 2022

                                             No. 04-22-00553-CV

                                    IN RE Sterling DE LOS SANTOS

                                      Original Mandamus Proceeding 1        0F




                                                    ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Irene Rios, Justice
                 Lori I. Valenzuela, Justice

        On August 30, 2022, relator filed a petition for writ of mandamus complaining that the
trial court abused its discretion by granting real party in interest’s writ of habeas corpus. On
October 3, 2022, we abated this original proceeding and ordered relator to file either an order
from a hearing occurring on October 3, 2022 (the “October 3 hearing”), a transcript of the
October 3 hearing, or the appropriate motion to dismiss this mandamus proceeding no later than
15 days after the October 3 hearing. Relator has not filed an order or transcript from the October
3 hearing. Likewise, relator has not filed an appropriate motion to dismiss.

        We ORDER relator to file, on or before October 25, 2022, an order from the October 3
hearing, a transcript from the October 3 hearing, or the appropriate motion to dismiss this
mandamus proceeding. If relator fails to comply with this order, this matter may be dismissed
without prejudice. See In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 138 (Tex. 2004) (orig.
proceeding). If relator cannot obtain an order from the October 3 hearing, a transcript from the
October 3 hearing, or otherwise comply with this order, relator must file an advisory to this
court, on or before October 24, 2022, detailing the reasons it cannot obtain the order or
transcript.

           The abatement ordered on October 3, 2022, is LIFTED.

           It is so ORDERED on October 20, 2022.




1
 This proceeding arises out of Cause No. 2022CI15379, styled In the Interest of K.L.N., a Child, pending in the 45th
Judicial District Court, Bexar County, Texas, the Honorable Laura Salinas presiding.
                                      PER CURIAM

ATTESTED TO: ______________________
             MICHAEL A. CRUZ,
             CLERK OF COURT